Citation Nr: 1636573	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-38 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.

This case came to the Board of Veterans' Appeals (Board) on appeal from a May 2013 RO decision that in pertinent part, denied service connection for tinnitus.

In an October 2015 decision, the Board denied service connection for tinnitus.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 joint motion to the Court, the parties (the Veteran and the Secretary of VA) requested that the Board decision be vacated and the issue remanded.  In an April 2016 Court order, the joint motion was granted, the Board's October 2015 decision was vacated, and the issue was remanded.  The case was subsequently returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the joint motion and Court order, the Board finds that remand is required for an addendum VA medical opinion.

In the joint motion, the parties cited Fountain v. McDonald, 27 Vet. App. 258, 267 (2015), which held that VA training Letter 10-02 "requires that a VA audiologist 'indicate whether tinnitus is as likely as not a symptom associated with hearing loss' if there 'is a claim and/or current complaint of tinnitus' and if hearing loss is present."  The parties also observed that the Training Letter specifically notes that tinnitus is a symptom of acute noise exposure and noise-induced hearing loss and that "[s]ensorineural hearing loss, such as from presbycusis or acoustic trauma, is the most common cause of tinnitus."  VA Training Letter 10-02 at 4-5. 

The parties agreed that the Board did not provide an adequate statement of reasons or bases for its determination that the November 2012 VA examination satisfied VA's duty to assist, to include whether it adequately addressed if there was an association between the Veteran's service-connected bilateral hearing loss and his complaints of tinnitus (i.e., whether tinnitus is a symptom of his bilateral hearing loss).  The parties noted that the November 2012 VA examiner diagnosed bilateral sensorineural hearing loss and found that it was at least as likely as not that the hearing loss was caused by or a result of an in-service event, but the examiner did not provide an opinion as to whether or his tinnitus was a symptom associated with his hearing loss. 

The Board finds that an addendum VA medical opinion is required as to this question.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from a VA audiologist as to the etiology of current tinnitus.  An examination need only be performed if deemed necessary by the examiner.

The electronic claims file must be made available to and reviewed by the examiner for the pertinent medical and other history.  The examiner should specifically respond to the following questions:

a.  What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current tinnitus is a symptom of his service-connected bilateral sensorineural hearing loss?

b.  What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's already service-connected bilateral hearing loss caused, or alternatively, is aggravating any current tinnitus?

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try to quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible.

2.  Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the appeal issue.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



